Name: COMMISSION REGULATION (EC) No 928/95 of 26 April 1995 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy
 Date Published: nan

 No L 95/36 I EN I Official Journal of the European Communities 27. 4. 95 COMMISSION REGULATION (EC) No 928/95 of 26 April 1995 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 177/95 (2), as last amended by Regulation (EC) No 652/95 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 177/95 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 24, 1 . 2. 1995, p. 49. 0 OJ No L 68 , 28 . 3. 1995, p. 21 . 27. 4. 95 lENl Official Journal of the European Communities No L 95/37 ANNEX to the Commission Regulation of 26 April 1995 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 18 from 1 to 7 May 1995 Week No 19 from 8 to 14 May 1995 Week No 20 from 15 to 21 May 1995 Week No 21 from 22 to 28 May 1995 Week No 22 from 29 May to 4 June 1995 0204 30 00 161,354 158,729 155,226 150,846 146,459 0204 41 00 161,354 158,729 155,226 150,846 146,459 0204 42 10 112,948 111,110 108,658 105,592 102,521 0204 42 30 177,489 174,602 170,749 165,931 161,105 0204 42 50 209,760 206,348 201,794 196,100 190,397 0204 42 90 209,760 206,348 201,794 196,100 190,397 0204 43 10 293,664 288,887 282,51 1 274,540 266,555 0204 43 90 293,664 288,887 282,511 274,540 266,555 0204 50 51 161,354 158,729 155,226 150,846 146,459 0204 50 53 112,948 111,110 108,658 105,592 102,521 0204 50 55 177,489 174,602 170,749 165,931 161,105 0204 50 59 209,760 206,348 201,794 196,100 190,397 0204 50 71 209,760 206,348 201,794 196,100 190,397 0204 50 79 293,664 288,887 282,51 1 274,540 266,555 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.